EXHIBIT 10.21

 
HALLIBURTON COMPANY
2002 EMPLOYEE STOCK PURCHASE PLAN
 
AS AMENDED AND RESTATED MAY 17, 2005
 
1.  Purpose. The HALLIBURTON COMPANY 2002 EMPLOYEE STOCK PURCHASE PLAN (the
“Plan”) is intended to provide an incentive for eligible employees of
HALLIBURTON COMPANY (the “Company”) and certain of its subsidiaries to acquire
or increase a proprietary interest in the Company through the purchase of shares
of the Company’s common stock. The Plan is intended to qualify as an “employee
stock purchase plan” under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”). The provisions of the Plan shall be construed in a manner
consistent with the requirements of that section of the Code.
 
2.  Definitions. Where the following words and phrases are used in the Plan,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:
 
“Board” means the Board of Directors of the Company.
 
“Committee” means the Board or a committee of members of the Board appointed by
the Board to administer this Plan.
 
“Company” means Halliburton Company and, where required by the context, shall
include any Participating Company.
 
“Corporate Change” means one of the following events: (i) the merger,
consolidation, or other reorganization of the Company in which the outstanding
Stock is converted into or exchanged for a different class of securities of the
Company, a class of securities of any other issuer (except a direct or indirect
wholly owned subsidiary of the Company), cash or other property; (ii) the sale,
lease or exchange of all or substantially all of the assets of the Company to
any other corporation or entity (except a direct or indirect wholly owned
subsidiary of the Company); or (iii) the adoption by the stockholders of the
Company of a plan of liquidation or dissolution.


“Eligible Compensation” means an employee’s regular straight-time earnings or
base salary, determined before giving effect to any elective salary reduction or
deferral agreements and including vacation, sick time and short-term disability
pay, but excluding overtime, incentive compensation, bonuses, special payments,
commissions, severance pay, long-term disability pay, geographical coefficients,
shift differential and any other items of compensation.


“Eligible Employee” means, as of each Enrollment Date, each employee of the
Company or a Participating Company who, as of such Enrollment Date, has
completed a six-month period of service with the Company and/or its Subsidiaries
(service with an acquired entity or operation shall be credited for this
purpose), but excluding (i) employees who are employed in a foreign country
whose laws or regulations effectively prohibit participation in the Plan, (ii)
employees who are customarily employed by the Company less than twenty (20)
hours per week or less than five (5) months in any calendar year, or (iii)
unless required by local law, employees who are on an unpaid leave of absence
for more than 90 days. Additionally, the Committee may also determine that a
designated group of highly compensated employees are ineligible to participate
in the Plan so long as the group fits within the definition of “highly
compensated employee” in Code Section 414(q).
 
“Enrollment Date” means the first day of each Purchase Period.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 


--------------------------------------------------------------------------------



“Fair Market Value” shall mean the closing price for a share of Stock on the New
York Stock Exchange (or if the Stock is not then listed on such exchange, such
other national securities exchange on which the Stock is then listed) for the
last Trading Day on the date of such determination, as reported on the New York
Stock Exchange (or such other national securities exchange) Composite Tape or
such other source as the Committee deems reliable, or if no prices are reported
on that date, on the last preceding date on which such prices are so reported.
 
“Participating Company” means any present or future parent corporation or
Subsidiary of the Company that participates in the Plan pursuant to paragraph 4.
 
“Purchase Date” means the last Trading Day of each Purchase Period.
 
“Purchase Period” means a period of approximately six months beginning on (i)
the first Trading Day on or after each July 1 and ending on the last Trading Day
in the period ending the following December 31, or (ii) the first Trading Day on
or after each January 1 and ending on the last Trading Day in the period ending
the following June 30. The first Purchase Period shall begin on the first
Trading Day on or after July 1, 2002. The Committee shall have the power to
change the duration of Purchase Periods (including the commencement dates
thereof) with respect to future offerings without stockholder approval if such
change is announced at least five days prior to the scheduled beginning of the
first Purchase Period to be affected thereafter.
 
“Purchase Price” means an amount equal to 85% of the Fair Market Value of a
share of Stock on the Enrollment Date or on the Purchase Date, whichever is
lower, subject to adjustment pursuant to paragraph 13.
 
“Stock” means the Company’s common stock, par value $2.50 per share.
 
“Subsidiary” means a corporation, domestic or foreign, which is a “subsidiary”
of the Company, as defined in section 424(f) of the Code, whether or not such
corporation exists or is hereafter organized or acquired by the Company or a
subsidiary.
 
“Trading Day” means a day on which the principal national stock exchange on
which the Stock is traded is open for trading.
 
3.  Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall interpret the Plan,
make such rules as it deems necessary for the proper administration of the Plan,
and make all other determinations necessary or advisable for the administration
of the Plan and the purchase of Stock under the Plan, including without
limitation establishing the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars. In addition, the Committee shall correct any
defect or supply any omission or reconcile any inconsistency in the Plan, or in
any stock purchase right granted under the Plan, correct any mistakes in the
administration of the Plan in the manner and to the extent that the Committee
deems necessary or desirable to effectuate the intent of the Plan. The Committee
shall, in its sole discretion, make such decisions or determinations and take
such actions, and all such decisions, determinations and actions taken or made
by the Committee pursuant to this and the other paragraphs of the Plan shall be
conclusive on all parties. The Committee shall not be liable for any decision,
determination or action taken in good faith in connection with the
administration of the Plan. The Committee shall have the authority to delegate
routine day-to-day administration of the Plan to such officers and employees of
the Company as the Committee deems appropriate.
 
2

--------------------------------------------------------------------------------


4.  Participating Companies. The Committee may designate any present or future
parent corporation of the Company or Subsidiary that is eligible by law to
participate in the Plan as a Participating Company by written instrument
delivered to the designated Participating Company. Such written instrument shall
specify the effective date of such designation and shall become, as to such
designated Participating Company and employees in its employment, a part of the
Plan. The terms of the Plan may be modified as applied to the Participating
Company only to the extent permitted under Section 423 of the Code. Transfer of
employment among the Company and Participating Companies shall not be considered
a termination of employment hereunder. Any Participating Company may, by
appropriate action of its Board of Directors, terminate its participation in the
Plan. Moreover, the Committee may, in its discretion, terminate a Participating
Company’s Plan participation in the Plan at any time. The Participating
Companies at any time shall be listed on Attachment A hereto as it may be
amended from time to time by the Committee.
 
5.  Eligibility. Subject to the further provisions hereof, all Eligible
Employees as of an Enrollment Date shall be eligible to participate in the Plan
with respect to the Purchase Period beginning as of such date.
 
6.  Stock Subject to the Plan. Subject to the provisions of paragraph 13, the
aggregate number of shares of Stock which may be sold under the Plan shall not
exceed 12,000,000 shares, which shares may be authorized but unissued shares or
treasury shares, including shares bought on the open market or otherwise for
purposes of the Plan.
 
7.  Stock Purchase Rights.
 
(a)  Grant of Stock Purchase Rights. On each Enrollment Date the Company shall
grant a stock purchase right to each Eligible Employee who elects to participate
in the Plan for the Purchase Period beginning on such date. Subject to
subparagraphs 7(f) and (g), the number of shares of Stock subject to a stock
purchase right for a participant shall be equal to the quotient of (i) the
aggregate payroll deductions withheld on behalf of such participant during the
Purchase Period, plus any amounts carried over from the prior Purchase Period,
divided by (ii) the Purchase Price of the Stock applicable to the Purchase
Period; provided, however, that the maximum number of shares of Stock that may
be subject to any stock purchase right for a participant during any Purchase
Period may not exceed 10,000 shares (subject to adjustment as provided in
paragraph 13). Whole and fractional shares shall be purchased, unless the
Committee determines that the purchase of fractional shares is administratively
impracticable; any payroll deductions accumulated in a participant’s account and
not applied to the purchase of shares shall be retained in the participant’s
account and applied in the next Purchase Period, subject to withdrawal by the
participant pursuant to paragraph 9. Any references in the Plan to “shares”
shall include fractional shares, if any, purchased by the participant under the
Plan.
 
(b)  Election to Participate; Payroll Deduction Authorization. An Eligible
Employee may participate in the Plan only by means of payroll deduction. Except
as provided in subparagraph 7(f), each Eligible Employee who elects to
participate in the Plan shall deliver to the Company, within the time period
prescribed by the Committee, a payroll deduction authorization in the form
prescribed by the Company, whereby he gives notice of his election to
participate in the Plan as of the next following Enrollment Date, and whereby he
designates an integral percentage (except as provided below) to be deducted from
his Eligible Compensation for each pay period paid during the Purchase Period
and paid into the Plan for his account. The designated percentage may not be
less than 1% nor exceed 10%; provided, however, the minimum contribution per pay
period shall be $10.
 
(c)  Changes in Payroll Authorization. All payroll deductions made for a
participant shall be credited to his account under the Plan. A participant may
discontinue his participation in the Plan as provided in paragraph 9 hereof, or
may increase or decrease the rate of his payroll deductions during the Purchase
Period by completing or filing with the Company, at a time and in a manner
prescribed by the Committee, a new payroll deduction authorization form
authorizing a change in his payroll rate. The Committee may, in its discretion,
limit the number of payroll rate changes during any Purchase Period. The change
in rate shall be effective as soon as administratively practicable after the
Company’s receipt of the new payroll deduction authorization form. A
participant’s payroll deduction authorization form shall remain in effect for
successive Purchase Periods unless terminated as provided in paragraph 9 hereof.
 
3

--------------------------------------------------------------------------------


(d)  Automatic Payroll Reduction. Notwithstanding the foregoing, to the extent
necessary to comply with subparagraphs 7(f) and (g) hereof, a participant’s
payroll deductions may be decreased to 0% at any time during a Purchase Period.
Payroll deductions shall recommence at the rate provided in such participant’s
payroll deduction authorization form at the beginning of the first Purchase
Period that is scheduled to end in the following calendar year, unless
terminated by the participant as provided in paragraph 9 hereof.
 
(e)  Tax Withholding. At the time the stock purchase right is exercised, in
whole or in part, or at the time some or all of the Stock issued under the Plan
is disposed of, the participant must make adequate provision for the Company’s
federal, state or other tax withholding obligations, if any, that arise upon the
exercise of the stock purchase right or the disposition of the Stock. At any
time, the Company may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations, including without limitation any withholding
required to make available to the Company any tax deductions or benefits
attributable to the sale or early disposition of Stock purchased by the
participant.
 
(f)  $25,000 Limitation. Notwithstanding anything in the Plan to the contrary,
no employee shall be granted a stock purchase right under the Plan which permits
his rights to purchase Stock under the Plan and under all other employee stock
purchase plans of the Company and its parent corporation and Subsidiaries to
accrue at a rate which exceeds $25,000 of Fair Market Value of Stock (determined
at the time such stock purchase right is granted) for each calendar year in
which such stock purchase right is outstanding at any time (within the meaning
of Section 423(b)(8) of the Code). Any payroll deductions in excess of the
amount specified in the foregoing sentence shall be returned to the participant
as soon as administratively feasible after the next following Enrollment Date.
 
(g)  Special Restriction on Participation. Any provisions of the Plan to the
contrary notwithstanding, no Eligible Employee shall be granted a stock purchase
right under the Plan to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose stock would be attributed to such
Eligible Employee pursuant to Section 424(d) of the Code) would own capital
stock of the Company and/or hold outstanding options to purchase such stock
possessing 5% or more of the total combined voting power or value of all classes
of the capital stock of the Company, its parent corporation or any Subsidiary.
 
8.  Exercise of Stock Purchase Rights.
 
(a)  General Statement. Subject to the limitations set forth in paragraph 7,
unless a participant withdraws from the Plan as provided in paragraph 9, each
participant in the Plan automatically and without any act on his part shall be
deemed to have exercised his stock purchase right on each Purchase Date to the
extent of his unused payroll deductions under the Plan and to the extent the
issuance of Stock to such participant upon such exercise is lawful.
 
(b)  Delivery of Shares to Custodian. As soon as practicable after each Purchase
Date, the Company shall deliver to a custodian selected by the Committee one or
more certificates representing (or shall otherwise cause to be credited to the
account of such custodian) the aggregate number of whole shares of Stock with
respect to which stock purchase rights were exercised on such Purchase Date of
all of the participating employees hereunder. Such custodian shall keep accurate
records of the beneficial interests of each participant in such shares by means
of participant accounts under the Plan, and shall provide each participant with
periodic statements with respect thereto as may be directed by the Committee.
The Committee may require that shares be retained with such custodian, or other
designated broker or agent for a designated period of time and/or may establish
other procedures to permit tracking of disqualifying dispositions of such
shares. If the Company is required to obtain from any U.S. commission or agency
authority to issue any such shares, the Company shall seek to obtain such
authority. Inability of the Company to obtain from any commission or agency
(whether U.S. or foreign) authority which counsel for the Company deems
necessary for the lawful issuance of any such shares shall relieve the Company
from liability to any participant in the Plan except to return to him the amount
of his payroll deductions under the Plan which would have otherwise been used
upon exercise of the relevant stock purchase right.
 
4

--------------------------------------------------------------------------------


(c)  Withdrawal of Shares. A participant may, at any time, in such form and
manner as established by the custodian, direct the custodian to deliver to the
participant all or part of the shares held by the custodian in his account or to
sell such shares and deliver to the participant the proceeds therefrom, less
applicable expenses.
 
(d)  Dividends. With respect to an individual’s Stock held by the custodian
pursuant to subparagraph 8(b), the custodian shall automatically reinvest in
additional shares of Stock for such participant’s account any cash dividends
received by the custodian and attributable to such Stock and the custodian
shall, in accordance with procedures adopted by the custodian, facilitate the
participant’s voting rights attributable to shares held in a participant’s
account. The participant may elect to receive dividends in cash by following the
procedures established by the custodian.
 
9.  Withdrawal from the Plan.
 
(a)  General Statement. Any participant may withdraw in whole from the Plan
prior to the Purchase Date relating to a particular Purchase Period. Partial
withdrawals shall not be permitted. A participant who wishes to withdraw from
the Plan must timely deliver to the Company a notice of withdrawal in a form
prepared by the Company during the Purchase Period at a time and in a manner
prescribed by the Committee. The Company shall, as soon as administratively
practicable, following the receipt of the notice of withdrawal, refund to the
participant the amount of his payroll deductions under the Plan which have not
yet been used to purchase shares upon the exercise of his stock purchase rights;
and thereupon, automatically and without any further act on his part, his
payroll deduction authorization and his interest in unexercised stock purchase
rights under the Plan shall terminate in full.
 
(b)  Leave of Absence. A participant who goes on a leave of absence shall be
deemed to have elected to withdraw from the Plan at the end of 90 days, unless
such participant is on a paid leave of absence or his or her continued
participation is required by applicable local law.
 
(c)  Eligibility Following Withdrawal. A participant who withdraws from the Plan
shall be eligible to participate again in the Plan upon expiration of the
Purchase Period during which he withdrew (provided that he is otherwise an
Eligible Employee at such later time).
 
10.  Termination of Eligible Employment. If the employment of a participant with
the Company terminates for any reason whatsoever or the participant ceases to be
an Eligible Employee, then his participation in the Plan automatically and
without any act on his part shall terminate as of the date of such termination
of employment or change in status. The Company shall, as soon as
administratively practicable, refund to him (or his estate or personal
representative, as the case may be) the amount of his payroll deductions under
the Plan which have not yet been used to purchase Stock, and thereupon his
interest in unexercised stock purchase rights under the Plan shall terminate in
full.
 
11.  Restriction Upon Assignment of Stock Purchase Rights. A stock purchase
right granted under the Plan shall not be transferable otherwise than by will or
the laws of descent and distribution. Each stock purchase right shall be
exercisable, during a participant’s lifetime, only by the participant to whom
granted. The Company shall not recognize and shall be under no duty to recognize
any assignment or purported assignment by an employee of any of his stock
purchase rights under the Plan.
 
12.  No Shareholder Rights or Privileges Until Exercise of Stock Purchase
Rights. With respect to shares of Stock subject to a stock purchase right, a
participant shall not be deemed to be a shareholder, and he shall not have any
of the rights or privileges of a shareholder, until such stock purchase right
has been exercised and shares delivered pursuant to subparagraph 8(b).
 
5

--------------------------------------------------------------------------------


13.  Changes in Stock; Adjustments. Whenever any change is made in the Stock, by
reason of a stock dividend or by reason of subdivision, stock split, reverse
stock split, recapitalization, reorganization, combination, reclassification of
shares or other similar change, appropriate action will be taken by the
Committee to adjust any or all of (i) the number and type of shares subject to
the Plan, (ii) the number and type of shares subject to outstanding stock
purchase rights and (iii) the Purchase Price with respect to any of the
foregoing.
 
In the event of a Corporate Change, unless a successor corporation assumes or
substitutes new stock purchase rights (within the meaning of Section 424(a) of
the Code) for all stock purchase rights then outstanding, (i) the Purchase Date
for all stock purchase rights then outstanding shall be accelerated to a date
fixed by the Committee prior to the effective date of the Corporate Change and
(ii) upon such effective date any unexercised stock purchase rights shall expire
and the Company promptly shall refund to each participant the amount of such
participant’s payroll deductions under the Plan which have not yet been used to
purchase Stock.
 
14.  Use of Funds; No Interest Paid. All funds received or held by the Company
under the Plan shall be included in the general funds of the Company free of any
trust or other restriction, and may be used for any corporate purpose. No
interest shall be paid to any participant on amounts credited to his account.
 
15.  Term of the Plan. The Plan shall be effective July 1, 2002, provided the
Plan is approved by the shareholders of the Company prior to such date. If not
sooner terminated under the provisions of paragraph 16, the Plan shall
automatically terminate upon and no further payroll deductions shall be made and
no further stock purchase rights shall be granted after the date all of the
shares of Stock reserved for issuance under the Plan, as increased and/or
adjusted from time to time, have been sold under the Plan. If on the final
Purchase Date there is an insufficient number of shares of Stock available for
all purchases under stock purchase rights exercised on such date, the number of
available shares shall be prorated among the then purchasing participants in an
equitable manner as determined by the Committee based on their deductions for
such Purchase Period and all remaining amounts shall be returned to the
participants.
 
16.  Amendment or Termination of the Plan. The Board in its discretion may
terminate the Plan at any time with respect to any Stock for which stock
purchase rights have not theretofore been granted. The Board shall have the
right to alter or amend the Plan or any part thereof from time to time;
provided, however, that, except as provided below, no change in any stock
purchase right theretofore granted may be made that would materially impair the
stock purchase rights of the participant without the consent of such
participant. In the event the Board determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to (i) altering the Purchase Price for any Purchase Period including a
Purchase Period underway at the time of the change in Purchase Price; and (ii)
shortening any Purchase Period so that Purchase Period ends on a new Purchase
Date, including a Purchase Period underway at the time of the Board action.
 
17.  Securities Laws. The Company shall not be obligated to issue any Stock
pursuant to any stock purchase right granted under the Plan at any time when the
offer, issuance or sale of shares covered by such stock purchase right has not
been registered under the Securities Act of 1933, as amended, or does not comply
with such other state, federal or foreign laws, rules or regulations, or the
requirements of any stock exchange upon which the Stock may then be listed, as
the Company or the Committee deems applicable and, in the opinion of legal
counsel for the Company, there is no exemption from the requirements of such
laws, rules, regulations or requirements available for the offer, issuance and
sale of such shares. Further, all Stock acquired pursuant to the Plan shall be
subject to the Company’s policies concerning compliance with securities laws and
regulations, as such policies may be amended from time to time. The terms and
conditions of stock purchase rights granted hereunder to, and the purchase of
shares by, persons subject to Section 16 of the Exchange Act shall comply with
any applicable provisions of Rule 16b-3. As to such persons, the Plan shall be
deemed to contain, and such stock purchase rights shall contain, and the shares
issued upon exercise thereof shall be subject to, such additional conditions and
restrictions as may be required from time to time by Rule 16b-3 to qualify for
the maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.
 
6

--------------------------------------------------------------------------------


18.  No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action that is deemed by the Company or such Subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any stock purchase right granted under the Plan. No employee,
beneficiary or other person shall have any claim against the Company or any
Subsidiary as a result of any such action.
 
19.  Miscellaneous Provisions.
 
(a)  Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.
 
(b)  Headings. The headings and subheadings in the Plan are included solely for
convenience, and if there is any conflict between such headings or subheadings
and the text of the Plan, the text shall control.
 
(c)  Not a Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company or any Participating
Company and any person or to be consideration for the employment of any person.
Participation in the Plan at any given time shall not be deemed to create the
right to participate in the Plan, or any other arrangement permitting an
employee of the Company or any Participating Company to purchase Stock at a
discount, in the future. The stock purchase rights and obligations under any
participant’s terms of employment with the Company or any Participating Company
shall not be affected by participation in the Plan. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Company or any Participating Company or to restrict the right of the Company or
any Participating Company to discharge any person at any time, nor shall the
Plan be deemed to give the Company or any Participating Company the right to
require any person to remain in the employ of the Company or such Participating
Company or to restrict any person’s right to terminate his employment at any
time. The Plan shall not afford any participant any additional right to
compensation as a result of the termination of such participant’s employment for
any reason whatsoever.
 
(d)  Compliance with Applicable Laws. The Company’s obligation to offer, issue,
sell or deliver Stock under the Plan is at all times subject to all approvals of
and compliance with any governmental authorities (whether domestic or foreign)
required in connection with the authorization, offer, issuance, sale or delivery
of Stock as well as all federal, state, local and foreign laws. Without limiting
the scope of the preceding sentence, and notwithstanding any other provision in
the Plan, the Company shall not be obligated to grant stock purchase rights or
to offer, issue, sell or deliver Stock under the Plan to any employee who is a
citizen or resident of a jurisdiction the laws of which, for reasons of its
public policy or otherwise, prohibit the Company from taking any such action
with respect to such employee.
 
(e)  Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.
 
(f)  Governing Law. All provisions of the Plan shall be construed in accordance
with the laws of Delaware except to the extent preempted by federal law.
 
7
 


 